Per Curiam.
A bill of exceptions in this case states that the defendants moved the Court to dismiss the cause for want of a sufficient bond for costs, and that the Court overruled the motion.
We suppose it was all right, as neither the bond, nor the defect in it, if it had any, is set out in the bill. The dispute between the Court and counsel seems to have been about a matter of fact, and as we have not been furnished with the evidence, we are unable to deny the correctness of the decision, and, of course, it must stand.
J. F. Parker, for the appellants.
J. Benedict, for the appellees.
The judgment is affirmed with 5 per cent, damages and costs.